Case: 19-11076     Document: 00515670258          Page: 1    Date Filed: 12/11/2020




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                   December 11, 2020
                                   No. 19-11076                       Lyle W. Cayce
                                                                           Clerk

   Mitchell Wagner,

                                                            Plaintiff—Appellant,

                                       versus

   Archie D. Scarborough; Keith F. Meeks; Stanley J.
   Baldwin; Richard Burgess; James Finley; Clayton
   Wheeden; Texas Kairos Organization,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 1:15-CV-177


   Before Stewart, Graves, and Higginson, Circuit Judges.
   Per Curiam:*
          Mitchell Wagner, Texas prisoner # 1543049, moves for leave to
   proceed in forma pauperis (IFP) in this appeal and moves for the
   appointment of counsel. By moving to appeal IFP, Wagner challenges the



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11076      Document: 00515670258           Page: 2    Date Filed: 12/11/2020




                                     No. 19-11076


   certification that his appeal is not in good faith. See Baugh v. Taylor, 117 F.3d
197, 202 (5th Cir. 1997).
          The notice of appeal failed to identify an existing judgment or order
   from which Wagner is appealing, and Wagner has not identified a
   nonfrivolous issue on appeal. See Howard v. King, 707 F.2d 215, 220 (5th Cir.
   1983). Accordingly, the motion for leave to appeal IFP is DENIED, and the
   appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 n.24; 5th
   Cir. R. 42.2. Our dismissal of this appeal counts as one strike under
   28 U.S.C. § 1915(g). See Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015).
   Wagner is WARNED that if he accumulates three strikes, he will not be
   allowed to proceed IFP in any civil action or appeal filed while he is detained
   or incarcerated in any facility unless he is under imminent danger of serious
   physical injury. His motion for the appointment of counsel is DENIED.




                                          2